March 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 HUNTER BUILDINGS & MANUFACTURING, L.P., HUNTER BUILDINGS,
  L.L.C., HUNTER BUILDINGS INTERNATIONAL, L.L.C., BBG GROUP,
  L.L.C., MILO NICKEL, AND THOMAS MICHAEL LEBLANC, Appellants

NO. 14-12-00246-CV                          V.

                        MBI GLOBAL, L.L.C., Appellee
                     ________________________________

        This cause, an appeal from the judgment, signed on December 9, 2011
(“Judgment”), which contains nine paragraphs, was heard on the transcript of the
record. We have inspected the record and conclude that the trial court erred in
rendering judgment in favor of appellee MBI GLOBAL, L.L.C. and that the trial
court should have rendered judgment that appellee MBI GLOBAL, L.L.C. take
nothing against all defendants in the trial court below. To remedy the error in the
Judgment, we order that the second, third, fifth, sixth, and seventh paragraphs of
the Judgment are REVERSED, and we RENDER judgment that appellee MBI
GLOBAL, L.L.C. take nothing by its claims against HUNTER BUILDINGS &
MANUFACTURING, L.P., HUNTER BUILDINGS, L.L.C., HUNTER
BUILDINGS INTERNATIONAL, L.L.C., BBG GROUP, L.L.C., MILO
NICKEL, AND THOMAS MICHAEL LEBLANC. We order that the first, fourth,
eighth, and ninth paragraphs of the Judgment are AFFIRMED. We further order
that all costs incurred by reason of this appeal be paid by appellee MBI GLOBAL,
L.L.C. We further order this decision certified below for observance.